

Option No. 2005-1




RADIANT LOGISTICS GROUP, INC.


NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE
RADIANT LOGISTCS, INC.
2005 STOCK INCENTIVE PLAN (the "Plan")


This Agreement is made as of the date set forth on Schedule A hereto (the "Grant
Date") by and between Radiant Logisitcs, Inc. (the "Corporation"), and the
person named on Schedule A hereto (the "Optionee").
 
WHEREAS, Optionee is a valuable employee of the Corporation or one of its
subsidiaries and the Corporation considers it desirable and in its best interest
that Optionee be given an inducement to acquire a proprietary interest in the
Corporation and an incentive to advance the interests of the Corporation by
granting the Optionee options (the "Option") to purchase shares of common stock
of the Corporation (the "Common Stock");
 
WHEREAS, to cover the granting of such Options, the Corporation has adopted The
Radiant Logistics, Inc. 2005 Stock Incentive Plan (the "Plan");
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that as of the Grant Date, the Corporation hereby grants Optionee an option to
purchase from it, upon the terms and conditions set forth in the Plan, that
number of shares of the authorized and unissued Common Stock of the Corporation
as is set forth on Schedule A hereto.
 
1.  Terms of Stock Option. The option to purchase Common Stock granted hereby is
subject to the terms, conditions, and covenants set forth in the Plan as well as
the following:
 
(a)  The Optionee has been provided with, reviewed and fully understood, the
terms, conditions and covenants, of the Plan;
 
(b)  This Option is granted under, and subject in its entirety to, the terms of
the Plan;
 
(c)  The Optionee has been provided with, and fully understands, the "Disclosure
Document for The Radiant Logistics, Inc. 2005 Stock Incentive Plan";
 
(d)  This Option shall constitute a Non-Qualified Stock Option which is not
intended to qualify under Section 422 of the Internal Revenue Code of 1986, as
amended;
 
(e)  The per share exercise price for the shares subject to this Option shall be
not less than the Fair Market Value (as defined in the Plan) of the Common Stock
on the Grant Date, which exercise price is set forth on Schedule A hereto;
 

--------------------------------------------------------------------------------


(f)  This Option shall vest in accordance with the vesting schedule set forth on
Schedule A hereto;
 
(g)  No portion of this Option may be exercised more than ten (10) years from
the Grant Date.
 
2.  Change of Control Provision.
 
Notwithstanding any provision to the contrary in the Plan, in the event of a
"Change of Control" (as hereafter defined) during the term of this Option, all
Options granted hereunder shall fully vest as of the date of the Change of
Control.
 
3.  Termination of Holder’s Service to the Company.
 
Notwithstanding the terms of the Plan:
 
(a)  If during the term of the Options (the “Term”) the Holder shall cease to
perform "Service" (as hereafter defined) to the Company as a result of such
Holder's death, then, notwithstanding any provisions otherwise contained in this
Option Agreement, all Options shall fully vest upon Holder’s death and shall be
exercisable (by the Holder’s personal representative or persons entitled thereto
under the Holder’s will or the applicable laws of descent and distribution) at
any time during the Term or as otherwise provided in this Agreement.
 
(b)  If during the Term the Holder shall cease to perform Service to the Company
as a result of such Holder's “Disability” (as hereafter defined), then,
notwithstanding any provisions otherwise contained in this Option Agreement, all
Options shall fully vest upon Holder’s Disability and shall be exercisable at
any time during the Term or as otherwise provided in this Agreement.
 
(c)  If during the Term the Holder shall cease to perform Service to the Company
as a result of termination of Holder’s employment by the Company “For Cause” (as
hereafter defined) or termination or resignation by Holder without “Good Reason”
(as hereafter defined), then, subject to the last sentence of this paragraph and
notwithstanding any provisions otherwise contained in this Option Agreement, any
Options then exercisable on the date of such termination or resignation, shall
only be exercisable for a period of ninety (90) days thereafter; and if not
exercised within that period, such Options shall lapse and be of no further
force and effect. Notwithstanding the foregoing, for purposes of this
subparagraph (c), a “termination or resignation by Holder without Good Reason”
shall not be deemed to have occurred if the Holder’s employment with the Company
ceases by virtue of the expiration of the term of Holder’s then existing
employment agreement with the Company; provided, that, Holder otherwise remained
employed by the Company through the scheduled expiration of such employment
agreement, then, and in such a case, the Options may be exercised at any time
thereafter during the Term.
 
All remaining Options not exercisable at the time of Holder’s termination or
resignation as covered by this subparagraph (c), shall lapse and be of no
further force and effect.
 
-2-

--------------------------------------------------------------------------------


(d)  If during the Term and prior to a Change of Control the Holder shall cease
to perform Service to the Company as a result of termination of Holder’s
employment by the Company other than For Cause or by Holder for Good Reason,
then, notwithstanding any provisions otherwise contained in this Option
Agreement Holder shall continue to vest in all remaining options as if he had
remained employed by the Company for the remainder of the Term and such Options
when vested, may be exercised at any time during the Term or as otherwise
provided in this Agreement.
 
4.  Definitions. For the purposes of this Option, the terms set forth below
shall be defined as follows:
 
(a)  “Change of Control” shall be defined as provided in Holder’s Employment
Agreement with the Company dated January 13, 2006, as the same may be amended
from time to time, or if expired or superceded, by the then effective employment
agreement between Holder and the Company.
 
(b)  "Disability" shall be defined as provided in the Holder’s Employment
Agreement with the Company dated January 13, 2006, as the same may be amended
from time to time, or if expired or superceded, by the then effective employment
agreement between Holder and the Company.
 
(c)  "For Cause" shall be defined as provided in the Holder’s Employment
Agreement with the Company dated January 13, 2006, as the same may be amended
from time to time, or if expired or superceded, by the then effective employment
agreement between Holder and the Company.
 
(d)  “Good Reason” shall be defined as provided in the Holder’s Employment
Agreement with the Company dated January 13, 2006, as the same may be amended
from time to time, or if expired or superceded, by the then effective employment
agreement between Holder and the Company.
 
(e)  "Service" means the Holder's employment services rendered to the Company as
such services are required and delivered by Holder to the Company under Holder’s
then effective employment agreement with the Company. A Holder's Service with
the Company shall not be deemed to have terminated if the Holder takes any
military leave, sick leave, or other bona fide leave of absence approved by the
Company; provided, however, that if any such leave exceeds ninety (90) days, on
the ninety-first (91st) day of such leave the Holder's Service shall be deemed
to have terminated unless the Holder's right to return to Service with the
Company is guaranteed by statute or contract.
 
5.  Miscellaneous.
 
(a)  This Agreement is binding upon the parties hereto and their respective
heirs, personal representatives, successors and assigns.
 
-3-

--------------------------------------------------------------------------------


(b)  This Agreement will be governed and interpreted in accordance with the laws
of the State of Delaware, and may be executed in more than one counterpart, each
of which shall constitute an original document.
 
(c)  No alterations, amendments, changes or additions to this agreement will be
binding upon either the Corporation or Optionee unless reduced to writing and
signed by both parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.
 
RADIANT LOGISTICS, INC.


       
By: /s/ Stephen M. Cohen                                        
Authorized Executive Officer




OPTIONEE




/s/ Bohn H. Crain                                                        
Signature




Bohn H. Crain                                                             
Print Name


 

-4-

--------------------------------------------------------------------------------




Schedule A
 






1.     Optionee: Bohn H. Crain


2.     Grant Date: October 20, 2005


3.     Option Termination Date: October 20, 2015


4.      Number of Shares of Common Stock covered by the Option: Two Million
(2,000,000)
 
5.     Exercise Price:     Option on 1,000,000 Shares of Common Stock at $0.50
per share and Option on 1,000,000 Shares of Common Stock at $0.75 per share


6.     The Option shall vest in accordance with the following schedule:


(a) Options to purchase 200,000 shares at $0.50 per share and the option to
purchase 200,000 shares at $0.75 per share shall vest on October 20, 2006 (the
“First Vesting Date”) provided Holder remains continuously employed by the
Company at all times from the Grant Date through the First Vesting Date; and,
except as otherwise specifically provided for in the attached Option Agreement,
once Holder is no longer employed by the Company, for whatever reason, the
Options that have not yet vested shall lapse, and Holder shall have no right,
title or interest in and to any additional Options except those that last vested
prior to the termination of his employment;


(b) Options to purchase 200,000 shares at $0.50 per share and the option to
purchase 200,000 shares at $0.75 per share shall vest on October 20, 2007 (the
“Second Vesting Date”) provided Holder remains continuously employed by the
Company at all times from the Grant Date through the Second Vesting Date; and,
except as otherwise specifically provided for in the attached Option Agreement,
once Holder is no longer employed by the Company, for whatever reason, the
Options that have not yet vested shall lapse, and Holder shall have no right,
title or interest in and to any additional Options except those that last vested
prior to the termination of his employment;


(c) Options to purchase 200,000 shares at $0.50 per share and the option to
purchase 200,000 shares at $0.75 per share shall vest on October 20, 2008 (the
“Third Vesting Date”) provided Holder remains continuously employed by the
Company at all times from the Grant Date through the Third Vesting Date; and,
except as otherwise specifically provided for in the attached Option Agreement,
once Holder is no longer employed by the Company, for whatever reason, the
Options that have not yet vested shall lapse, and Holder shall have no right,
title or interest in and to any additional Options except those that last vested
prior to the termination of his employment;



--------------------------------------------------------------------------------


(d) Options to purchase 200,000 shares at $0.50 per share and the option to
purchase 200,000 shares at $0.75 per share shall vest on October 20, 2009 (the
“Forth Vesting Date”) provided Holder remains continuously employed by the
Company at all times from the Grant Date through the Fourth Vesting Date; and,
except as otherwise specifically provided for in the attached Option Agreement,
once Holder is no longer employed by the Company, for whatever reason, the
Options that have not yet vested shall lapse, and Holder shall have no right,
title or interest in and to any additional Options except those that last vested
prior to the termination of his employment;
 
(e) Options to purchase 200,000 shares at $0.50 per share and the option to
purchase 200,000 shares at $0.75 per share shall vest on October 20, 2010 (the
“Fifth Vesting Date”) provided Holder remains continuously employed by the
Company at all times from the Grant Date through the Fifth Vesting Date; and,
except as otherwise specifically provided for in the attached Option Agreement,
once Holder is no longer employed by the Company, for whatever reason, the
Options that have not yet vested shall lapse, and Holder shall have no right,
title or interest in and to any additional Options except those that last vested
prior to the termination of his employment;


(f) On whatever earlier dates as are permitted by the Company in its sole
discretion; or


(g) As otherwise provided for in the Plan or in the attached Option Agreement.


7.     If at any time while the provisions of Section 6(d) of this Schedule
remain in effect, the Company shall split, subdivide or otherwise combine its
common stock, into a different number of securities of the same class, any
reference contained herein to the closing price of the Company’s common stock
shall be proportionately adjusted to retain the same relative price and terms as
if before such split, subdivision or combination.


RADIANT LOGISTICS, INC.


      
        
By:   /s/ Stephen M. Cohen                                      
Authorized Executive Officer




OPTIONEE
 
/s/ William H. Moultrie                                              
Signature

 
William H. Moultrie                                                    
Print Name
 
-2-

--------------------------------------------------------------------------------

